DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 11 May 2022 and 13 May 2022 have been entered.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 11: “a total amount (100wt%)” should read “a total amount (100 wt%)”. There is a space missing in the present claims between “100” and “wt%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9-11, and 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 5, the claim recites “a weight ratio of the aromatic isocyanate-based polyurethane and the synthetic mica is between 90:10 and 80:20, an amount of the glycerin is 10 to 15 wt% with respect to a total amount (100 wt%) of the aromatic isocyanate-based polyurethane and synthetic mica, and an amount of the titanium lactate is 13.2 to 17.6 wt% with respect to a total amount (100 wt%) of the polyvinyl alcohol” in lines 15-20. There is no support in the specification as originally filed for this limitation in the claims. The section of the specification Applicant relies upon for support for the amount of titanium lactate is Experiment 7, which establishes the titanium lactate content of the overcoat layer being 13.2 wt% and 17.6 wt% (instant specification, page 30, line 9-page 31, line 1). However, this experiment uses only one type of barrier layer, which is formed from 75 wt% polyurethane, 15 wt% synthetic mica, and 10 wt% glycerin (instant specification, page 31, lines 2-3); this leads to a ratio (when normalized to 100 parts polyurethane and synthetic mica) of about 83.33 parts polyurethane (75*100/[75+15] ≈ 83.33) to about 16.67 parts synthetic mica (15*100/[75+15] ≈ 16.67), i.e. 83.33:16.67, and an amount of glycerin with respect to a total amount of the aromatic isocyanate-based polyurethane and the synthetic mica being about 11.11% (10*100/[75+15] ≈ 11.11%). There are no experiments described that use differing amounts of polyurethane, synthetic mica, and glycerin while also varying the amount of titanium lactate, and thus there is no support to claim a range of a weight ratio of the aromatic isocyanate-based polyurethane and the synthetic mica being between 90:10 and 80:20, an amount of glycerin being 10-15 wt% with respect to 100 wt% of the aromatic isocyanate-based polyurethane and the synthetic mica, and an amount of titanium lactate in the overcoat layer being 13.2-17.6 wt% with respect to a total amount (100 wt%) of polyvinyl alcohol. Dependent claims are rejected for the same reasons.
With respect to claim 9, the claim recites “a weight ratio of the aromatic isocyanate-based polyurethane and the synthetic mica is between 90:10 and 80:20, an amount of the glycerin is 10 to 15 wt% with respect to a total amount (100wt%) of the aromatic isocyanate-based polyurethane and the synthetic mica, and an amount of the titanium lactate is 13.2 to 17.6 wt% with respect to a total amount (100 wt%) of the polyvinyl alcohol” in lines 11-16. There is no support in the specification as originally filed for this limitation in the claims. The section of the specification Applicant relies upon for support for the amount of titanium lactate is Experiment 7, which establishes the titanium lactate content of the overcoat layer being 13.2 wt% and 17.6 wt% (instant specification, page 30, line 9-page 31, line 1). However, this experiment uses only one type of barrier layer, which is formed from 75 wt% polyurethane, 15 wt% synthetic mica, and 10 wt% glycerin (instant specification, page 31, lines 2-3); this leads to a ratio (when normalized to 100 parts polyurethane and synthetic mica) of about 83.33 parts polyurethane (75*100/[75+15] ≈ 83.33) to about 16.67 parts synthetic mica (15*100/[75+15] ≈ 16.67), i.e. 83.33:16.67, and an amount of glycerin with respect to a total amount of the aromatic isocyanate-based polyurethane and the synthetic mica being about 11.11% (10*100/[75+15] ≈ 11.11%). There are no experiments described that use differing amounts of polyurethane, synthetic mica, and glycerin while also varying the amount of titanium lactate, and thus there is no support to claim a range of a weight ratio of the aromatic isocyanate-based polyurethane and the synthetic mica being between 90:10 and 80:20, an amount of glycerin being 10-15 wt% with respect to 100 wt% of the aromatic isocyanate-based polyurethane and the synthetic mica, and an amount of titanium lactate in the overcoat layer being 13.2-17.6 wt% with respect to a total amount (100 wt%) of polyvinyl alcohol. Dependent claims are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 33, the claim is indefinite because it is unclear at what conditions (e.g., temperature, dispersion medium, concentrations) the claim requires the test to be performed at. For instance, if the synthetic mica is already aggregated before the dispersion of titanium lactate is dropped, is this considered to be suitable synthetic mica? What kind of titanium lactate is required?
With respect to claim 34, the claim is indefinite because it is unclear at what conditions (e.g., temperature, dispersion medium, concentrations) the claim requires the test to be performed at. For instance, if the aromatic isocyanate-based polyurethane is already gelated before the dispersion of titanium lactate is dropped, is this considered to be suitable aromatic isocyanate-based polyurethane? What kind of titanium lactate is required?

Response to Arguments
Due to the amendments to claims 25 and 28, the 35 U.S.C. 112(b) rejections of claims 25 and 28 are withdrawn.
Due to the cancellation of claims 12-20, the 35 U.S.C. 103 rejections of claims 12-20 are withdrawn.
Applicant’s arguments with respect to claims 5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of Applicant’s amendments to claims 5 and 9, the previous rejections based on Takada in view of Uchida, Arai, Imaizumi, and Shimoguchi; Takada in view of Uchida, Imaizumi, Shimoguchi, and Hara; Takada in view of Uchida, Imaizumi, Shimoguchi, and Isawa; Takada in view of Uchida, Arai, and Shimoguchi; Takada in view of Uchida, Arai, Imaizumi, Shimoguchi, PubChem, and Chemical Book; Takada in view of Uchida, Shimoguchi, and Hara; Takada in view of Uchida, Shimoguchi, and Isawa; Takada in view of Uchida, Imaizumi, Shiho, and Shimoguchi; and Takada in view of Uchida, Shiho, and Shimoguchi have been withdrawn. Takada does not disclose a barrier layer containing an aromatic isocyanate-based polyurethane, a synthetic mica, and a glycerin formed on one surface of the support; nor an overcoat layer containing a polyvinyl alcohol and a titanium lactate; nor where the adhesive layer is formed on the overcoat layer; nor wherein an average particle diameter of the synthetic mica is 11 µm or greater and an aspect ratio of the layered inorganic compound is 1000 or greater; nor wherein a weight ratio of the aromatic isocyanate-based polyurethane and the synthetic mica is between 90:10 to 80:20; nor wherein an amount of the glycerin is 10-15 wt% with respect to a total amount (100 wt%) of the aromatic isocyanate-based polyurethane and the synthetic mica; nor wherein an amount of the titanium lactate is 13.2-17.6 wt% with respect to a total amount (100 wt%) of the polyvinyl alcohol. Nothing of record indicates it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the reference to arrive at the claimed invention without impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787